DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1; 3; 4; 11; 12; 13; 14; 16; 17; 18; 19; and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 2; 3; 17; 6; 7; 8; 9; 10; 11; 12; and 13, respectively, of U.S. Patent No. 10,627,670.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the present claim limitations are included in the claims of the patent.
Claims 1-6, 10, 12, 16-24, 26 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 14-27, of U.S. Patent No. 10,788,710.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the present claim limitations are included in the claims of the patent.
Claims 1 and 11; 2; 3-4; 5-6; 10; 12; 13; 14; 15; 16; 17-19; 20; 21; 22; 23; 24; 25; 26; 27; and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 14; 2; 5; 6; 30; 38; 39; 41; 43; 44; 45; 46; 47; 48; 51; 52; 53; 54; 55; and 57, respectively, of copending Application No. 16/131,419 (reference the present claims are merely a combination of claims of the broader claimed reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 and 11; 12; 13; 14; 15; 16 and 26-27; 17-19; and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 15; 21; 22; 24; 35-36; 44; 52; and 53, respectively, of copending Application No. 16/256,120 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because all the present claim limitations are included in the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-6 and 12; 13; and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-16; 10; and 11, respectively, of copending Application No. 16/448,555 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim limitations are included with obvious variations of the claims of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-14, 16-19 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 7,528,913) in view of Kim et al. (US 7,524,542), hereinafter “Kim”, both of record.

Regarding claim 1, Kobayashi discloses a switchable display device (see Figs. 1-8) comprising:
a spatial light modulator (11);

an additional polariser (20) arranged on the same side of the spatial light modulator (11) as the display polariser (18); and
a retarder (21) arranged between the additional polariser (20) and the display polariser (18),
wherein the retarder comprises:
a switchable liquid crystal retarder (21) comprising:  a layer of liquid crystal material (26) having a retardance for light of a wavelength of 550 nm in a range from 500 nm to 1000 nm (col. 9, lines 48-55); and two surface alignment layers disposed adjacent to the layer of liquid crystal material (26) and on opposite sides thereof, each of the surface alignment layers being arranged to provide homeotropic alignment in the adjacent liquid crystal material (26) (col. 9, line 65 – col. 10, line 3) and each of the surface alignment layers having a pretilt having a pretilt direction with a component in a plane of the layer of liquid crystal material that is parallel or anti-parallel or orthogonal to an electric vector transmission direction of the display polariser (see Fig. 4 and col. 10, lines 10-55).
Kobayashi fails to explicitly disclose the layer of liquid crystal material having a negative dielectric anisotropy; and
at least one passive compensation retarder that comprises either:
a passive uniaxial retarder having its optical axis perpendicular to a plane of the retarder and having a retardance for light of a wavelength of 550 nm in a range from -300 nm to -900 nm; or

However, Kim discloses a switchable display device (col. 1, lines 18-35 and col. 27, lines 13-18), comprising a passive uniaxial retarder having its optical axis perpendicular to a plane of the retarder and having a retardance for light of a wavelength of 550 nm in a range from -300 nm to -900 nm (col. 5, lines 6-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a passive uniaxial retarder having its optical axis perpendicular to a plane of the retarder and having a retardance for light of a wavelength of 550 nm in a range from -300 nm to -900 nm, as in Kim, into the switchable display device of Kobayashi to compensate for the linearly polarized light’s change in the optical axis due to the optical anisotropy of liquid crystals, and to prevent light leakage (Kim, col. 1, lines 31-43).
Further, Official Notice was previously taken that a layer of liquid crystal material having a negative dielectric anisotropy is well known in the art, there being a finite number of choices for the liquid crystal material, i.e., having negative or positive dielectric anisotropy, selected based on design of On/Off conditions desired of the rotation of the liquid crystal.
It was stated that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the layer of liquid crystal material having a negative dielectric anisotropy, to rotate the liquid crystal molecules parallel to the surface of the substrates upon application of voltage, since the switchable liquid crystal retarder is under homeotropic alignment, to control light transmission.


Regarding claim 2, Kobayashi discloses wherein the display polariser (18) and the additional polariser (20) have electric vector transmission directions that are parallel (see Fig. 4 and col. 10, lines 10-55).

Regarding claim 3, Kobayashi discloses wherein the layer of liquid crystal material (26) has a retardance for light of a wavelength of 550 nm in a range from 600 nm to 900 nm (col. 9, lines 48-55).

Regarding claim 4, Kobayashi discloses wherein the layer of liquid crystal material has a retardance for light of a wavelength of 550 nm in a range from 700 nm to 850 nm (col. 9, lines 48-55).

Regarding claims 5 and 6, Kobayashi fails to explicitly disclose wherein the at least one passive compensation retarder comprises a passive retarder having its optical axis perpendicular to the plane of the retarder and having a retardance for light of a wavelength of 550 nm in a range from -450 nm to -800 nm, and in a range from -500 nm to -725 nm.
However, Kim discloses wherein the at least one passive compensation retarder comprises a passive retarder having its optical axis perpendicular to the plane of the retarder and having a retardance for light of a wavelength of 550 nm in a range from -450 nm to -800 nm, and in a range from -500 nm to -725 nm (col. 5, lines 6-29).


Regarding claim 10, Kobayashi discloses the retardance of the switchable liquid crystal retarder (21) in its undriven state for light of a wavelength of 550 nm is in a range from 300 nm to 1000 nm (col. 9, lines 48-55), and Kim discloses the retardance of the at least one passive compensation retarder for light of a wavelength of 550 nm is in a range from 300 nm to 1000 nm (negative; col. 5, lines 6-29), thus Kobayashi in view of Kim discloses wherein the retardance of the at least one passive compensation retarder is equal and opposite to the retardance of the switchable liquid crystal retarder in its undriven state.

Regarding claim 11, Kobayashi discloses wherein the components of the pretilt direction of the pretilts of each of the surface alignment layers are anti-parallel to each other (see Fig. 4 and col. 10, lines 10-55).

claim 12, Kobayashi discloses wherein the switchable liquid crystal retarder (21) further comprises electrodes (24, 25) arranged to apply a voltage for controlling the layer of liquid crystal material (col. 9, lines 56-64).

Regarding claim 13, Kobayashi discloses wherein the electrodes (24, 25) are on opposite sides of the layer of liquid crystal material (26) (see Figs. 3 and 8).

Regarding claim 14, Kobayashi discloses a control system (40, 42, 43) arranged to control the voltage applied across the electrodes (24, 25) of the switchable liquid crystal retarder (21) (col. 7, lines 47-51).

Regarding claim 16, Kobayashi discloses a backlight (30) arranged to output light, wherein the spatial light modulator (11) comprises a transmissive spatial light modulator arranged to receive output light from the backlight (see Fig. 2 and col. 7, lines 30-34).

Regarding claims 17-19, Kobayashi discloses wherein the backlight (30) provides a luminance at polar angles to a normal to the spatial light modulator (11) greater than 45 degrees that is at most 33%, is at most 20%, and is at most 10%, of the luminance along the normal to the spatial light modulator (see Figs. 5-7 and col. 13, line 53 – col. 14, line 37).

Regarding claim 26, Kobayashi discloses wherein the display polariser (18) is an output display polariser arranged on an output side of the spatial light modulator (11) (see Figs. 2, 3 and 8).

Regarding claim 27, Kobayashi discloses wherein the display device further comprises an input display polariser (19) arranged on an input side of a spatial light modulator (11) (see Figs. 2, 3 and 8).

Regarding claim 28, Kobayashi fails to explicitly disclose wherein the spatial light modulator comprises an emissive spatial light modulator arranged to output light and the display polariser is an output display polariser arranged on an output side of the emissive spatial light modulator.
However, Official Notice was previously taken that an emissive spatial light modulator arranged to output light is well known in the art, stating that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spatial light modulator comprising an emissive spatial light modulator arranged to output light and the display polariser being an output display polariser arranged on an output side of the emissive spatial light modulator, to use a self-emitting light source and display in one for reduction in components for cost-savings.
It is noted that applicant did not traverse this assertion of Official Notice, therefore statement is taken to be admitted prior art.  See MPEP 2144.03.

Claims 15 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 7,528,913) in view of Kim et al. (US 7,524,542), as applied to claims 1 and 16 above, and further in view of Fang et al. (US 2018/0210243), hereinafter “Fang”, of record.

claim 15, Kobayashi discloses a further additional polariser (327, Fig. 8).
Kobayashi and Kim fail to explicitly disclose at least one further retarder, wherein the at least one further retarder is arranged between the first-mentioned additional polariser and the further additional polariser.
However, Fang discloses a switchable display device (see Figs. 1-21), comprising at least one further retarder (172) and a further additional polariser (174), wherein the at least one further retarder is arranged between the first-mentioned additional polariser (112 or 114) and the further additional polariser (see Figs. 11-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate at least one further retarder and a further additional polariser, wherein the at least one further retarder is arranged between the first-mentioned additional polariser and the further additional polariser, as in Fang, into the switchable display device of Kobayashi and Kim to further enlarge the angle range for filtering light beams in an anti-peep direction (Fang, para. [0057]).

Regarding claim 23, Kobayashi and Kim fail to explicitly disclose wherein the display polariser is an input display polariser arranged on an input side of the spatial light modulator, and the additional polariser is arranged between the input display polariser and the backlight.
However, Fang discloses wherein the display polariser is an input display polariser (112) arranged on an input side of the spatial light modulator (110), and the additional polariser (126, Fig. 10 and 15-17; or 174, Figs. 13, 14 and 16-18) is arranged between the input display polariser and the backlight (140) (see Figs. 10 and 13-18).


Regarding claim 24, Kobayashi and Kim fail to explicitly disclose wherein the additional polariser is a reflective polariser.
However, Fang discloses wherein the additional polariser is a reflective polariser (paras. [0051-0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the additional polariser is a reflective polariser, as in Fang, into the switchable display device of Kobayashi and Kim to further control the direction of light transmission.

Regarding claim 25, Kobayashi discloses wherein the display device further comprises an output polariser (327) arranged on an output side of the spatial light modulator (11) (see Fig. 8).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 7,528,913) in view of Kim et al. (US 7,524,542), as applied to claim 16 above, and further in view of Robinson et al. (US 9,519,153), hereinafter “Robinson”, of record.

Regarding claim 20, Kobayashi and Kim fail to explicitly disclose wherein the backlight comprises:  an array of light sources; a directional waveguide comprising:  an input end extending in a lateral direction along the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide; and opposed first and second guide surfaces extending across the directional waveguide from the input end for guiding light input at the input end along the waveguide, the waveguide being arranged to deflect input light guided through the directional waveguide to exit through the first guide surface.
However, Robinson discloses a backlight (see Figs. 1-10) comprises:
an array of light sources (155, Fig. 1A);
a directional waveguide (e.g., 110, Fig. 1) comprising:
an input end (e.g., end by 155, Fig. 1A) extending in a lateral direction along the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide (see Figs. 1-10); and
opposed first and second guide surfaces (e.g., upper and lower surfaces in Fig. 1B) extending across the directional waveguide from the input end for guiding light input at the input end along the waveguide, the waveguide being arranged to deflect input light guided through the directional waveguide to exit through the first guide surface (see Figs. 1-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the backlight comprises:  an array of light sources; a directional waveguide comprising:  an input end extending in a lateral direction along the directional waveguide, the light sources being disposed along the input end and arranged to input input light into the waveguide; and opposed first and second guide surfaces 

Regarding claim 21, Kobayashi and Kim fail to explicitly disclose wherein the backlight further comprises a light turning film and the directional waveguide is a collimating waveguide.
However, Robinson discloses wherein the backlight further comprises a light turning film (130-330, Figs. 1-3) and the directional waveguide (110) is a collimating waveguide (col. 10, lines 48-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the backlight further comprises a light turning film and the directional waveguide is a collimating waveguide, as in Robinson, into the switchable display device of Kobayashi and Kim to effectively focus and direct light for high efficiency.

Regarding claim 22, Kobayashi and Kim fail to explicitly disclose wherein the collimating waveguide comprises (i) a plurality of elongate lenticular elements; and (ii) a plurality of inclined light extraction features, wherein the plurality of elongate lenticular elements and the plurality of inclined light extraction features are arranged to deflect input light guided through the directional waveguide to exit through the first guide surface.

(i) a plurality of elongate lenticular elements (col. 12, lines 14-25); and
(ii) a plurality of inclined light extraction features (430),
wherein the plurality of elongate lenticular elements and the plurality of inclined light extraction features are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface (see Fig. 4 and col. 11, line 55 – col. 12, line 25).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the collimating waveguide comprises (i) a plurality of elongate lenticular elements; and (ii) a plurality of inclined light extraction features, wherein the plurality of elongate lenticular elements and the plurality of inclined light extraction features are oriented to deflect input light guided through the directional waveguide to exit through the first guide surface, as in Robinson, into the display device of Kobayashi and Kim to efficiently direct and extract light from the backlight to the display device.

Response to Arguments
Applicant’s arguments filed February 26, 2021 have been fully considered but they are not persuasive.
Applicant has argued that the compensation film of Kim has a different application from the retarders of Kobayashi and of the present invention.  In response to applicant’s argument, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Applicant has further argued that the compensation film of Kim is provided inside the display polarizers of a liquid crystal display, citing col. 1, lines 18-39, rather than outside the LCD as in Kobayashi and the present invention.  However, the provided citations do not appear to disclose the compensation film as being positioned inside the LCD, but rather provide just a list of different liquid crystal modes with which the compensation film can be used.  Applicant has asserted that Kim is concerned with contrast performance of the LCD, and therefore the disclosed compensation film is well known for use inside the LCD.  However, various compensation films, polarizers, filters, etc. are well known to be in various stacked orders in the line of light transmission through an LCD.  While it is understood that a polarizing film positioned on the outermost surface of a liquid crystal display cell is common, it is not absolute.  Kim does disclose the compensation film can be attached to a polarizing film (col. 14, lines 45-48).  Whichever side of the polarizing film the compensation film was intended by Kim to be on, if not either as being inconsequential, it has been held that rearranging parts of an invention, or a mere reversal of the essential working parts of a device, involves only routine skill in the art.  See MPEP 2144.04.
Therefore, the previous grounds of rejection under 35 U.S.C. 103 over Kobayashi in view of Kim are considered appropriate and have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896